On Motion to Recall and Dismiss the Preliminary Order.
BREAUX, C. J.
The court holds that the decision on rehearing having been rendered and signed on June 1, 1910, at Covington, in the parish of St. Tammany, it was not possible to file it on the 1st day of July, 1910. The distance between the two places, Covington and Plaquemine, was too great to permit of such filing on the day last mentioned.
The decision must have been filed later than on the last-mentioned day.
The number of days later is not anywhere stated in the record, although there is a notice, which was recently sent here, signed by the clerk of court, to show that it was filed on the 3d day of June.
It not being made to appear in a legal manner that the 30 days had elapsed from the date of filing by the clerk of the Circuit Court of Appeal to the date that the application for the writ was filed in this court, the application to dismiss is overruled.
The Evangeline Case cited by applicant, 52 South. 388, 126 La. 243 (No. 18,173), is not pertinent. The facts were different.
In the cited case it abundantly appeared that the 30 days had elapsed.
Motion to recall the preliminary order is overruled.